Citation Nr: 0819835	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for numbness and pain 
in the left lower extremity, to include as due to exposure to 
Agent Orange.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include as due to 
exposure to Agent Orange.

4.  Entitlement to service connection for diverticular 
disease with adenomatous polyps, to include as due to 
exposure to Agent Orange.

5.  Entitlement to service connection for skin problems, 
claimed as cysts, rashes, and lumps under the skin, to 
include as due to exposure to Agent Orange.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

The veteran requested an informal conference in connection 
with the current claims.  The conference was scheduled and 
subsequently held in September 2004.  The veteran indicated 
to the decision review officer that he would attempt to 
provide medical opinions to support his claims.  The Board 
notes that the veteran did not submit any medical opinions in 
this regard.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

The Board notes that this case has been remanded on one 
previous occasion in November 2006.  Regrettably, another 
remand is required in this case as the evidence of record 
shows that that RO failed to comply with the instructions of 
the November 2006 remand order.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998) (holding that a remand by the Board 
confers upon the veteran, as a matter of law, the right to 
compliance with the Board's remand order).

Specifically, the November 2006 remand order requested that 
the veteran be afforded numerous VA examinations to assess 
the nature and etiology of his various disabilities and their 
relationship, if any, to service.  As a preliminary matter, 
the Board observes that the same examiner conducted all five 
of the veteran's examinations and then failed to answer the 
questions posed in the remand order pertaining to direct 
service connection.  The Board finds that the examiner 
sufficiently answered the questions posed regarding service 
connection based on exposure to Agent Orange.

The RO issued a deferred rating decision in July 2007 in 
which a VA rating specialist pointed out that the April 2007 
examination reports failed to adequately answer the questions 
posed in the November 2006 remand order.  The rating 
specialist requested that the claims file be returned to the 
examiner for additional comment.  In particular, the examiner 
was to be asked to provide each medical opinion in the 
requested format, identify the specific evidence used to form 
the basis of the opinions, and provide a rationale for the 
stated opinions.  However, it appears that the claims file 
was never returned to the examiner in this case. 

Consequently, the deficient examination reports should be 
returned to the examiner who conducted the April 2007 VA 
examinations.  The examiner should be reminded to answer all 
questions posed in the action paragraphs below.  The examiner 
should also be advised that if he fails to adequately answer 
the questions posed, the Board will be obligated to continue 
to remand this case until satisfactory answers are provided.  
See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (finding that 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes); see also 
38 C.F.R. § 4.2 (2007). 

If the examiner who conducted the April 2007 VA examinations 
is not available, the veteran should be afforded new VA 
examinations that adequately address the issues currently on 
appeal.  See Hayes, supra.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
April 24, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from April 24, 2007 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of the 
remand, provided that the veteran 
completes the required authorization 
forms.
 
2.  As noted above, the RO should return 
the claims file to the VA examiner who 
conducted the April 2007 examinations for 
additional comment.  The examiner should 
be asked to answer in full the questions 
posed below.  If the examiner is 
unavailable, the veteran should be 
afforded new VA examinations in connection 
with the claims on appeal.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

3.  The examiner is asked to express an 
opinion as to when the veteran's 
hypertension was first manifest (i.e., 
prior to service, during service, within 
one year after discharge from service, or 
more than one year after discharge from 
service).

If the examiner determines that the 
veteran's hypertension clearly and 
unmistakably (i.e., undebatably) 
preexisted service, the examiner is asked 
to indicate whether there is a permanent 
increase in the severity of the underlying 
pathology associated with the hypertension 
which occurred during service.  If the 
examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the examiner determines that the veteran's 
hypertension did not increase in severity 
during service, the examiner should 
indicate as such.

If the examiner determines that the 
veteran's hypertension did not preexist 
service or become manifest within one year 
after discharge from service, the examiner 
is asked to express an opinion as to 
whether the veteran's hypertension is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's military service.  The examiner 
must provide a complete rationale for any 
stated opinions.

4.  The examiner is asked to express an 
opinion as to when the veteran's lower 
left extremity numbness and pain was first 
manifest (i.e., during service, within one 
year after discharge from service, or more 
than one year after discharge from 
service).  The examiner is asked to 
express an opinion as to the etiology of 
the lower left extremity numbness and pain 
as well as indicate whether the veteran's 
lower left extremity disability, if any, 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service.  The 
examiner must provide a complete rationale 
for any stated opinions.

5.  The examiner is asked to identify any 
and all low back disabilities experienced 
by the veteran, to include lumbar 
degenerative disease and degenerative disc 
disease.  The examiner is asked to express 
an opinion as to whether the veteran's low 
back disability is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner must 
provide a complete rationale for any 
stated opinions.

6.  The examiner is asked to express an 
opinion as to whether the veteran's 
diverticular disease with adenomatous 
polyps is at least as likely as not (i.e., 
50 percent or greater possibility) related 
to the veteran's military service.  The 
examiner is also asked to provide 
additional comment and/or cite to specific 
medical evidence to support the contention 
that the veteran's diverticular disease is 
"familial" in origin.  If the examiner 
is unable to cite to any such evidence, 
the examiner should state as such.  The 
examiner must provide a complete rationale 
for any stated opinions.

7.  The examiner is asked to identify any 
and all skin problems experienced by the 
veteran, to include cysts, rashes, and 
lumps under the skin.  The examiner is 
asked to express an opinion as to whether 
the veteran's skin problems are at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service.  The examiner 
must provide a complete rationale for any 
stated opinions.

8.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



